DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 08/18/2022 in response to PTO Office Action mailed 05/19/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 2, 9, 10, 13 and 19 are amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	Applicant’s argument with respect to claims 1-20 have been considered but are moot in view of new ground (s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 6, 7, 10, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Bath et al. (US 2018/0089328 A1) and in view of Cai et al. (US Patent 8, 521,774 B1), hereinafter Cai.
	Referring to claims 1, 10 and 19. Bath discloses a computer-implemented method (See Figure 4, para. [0544], para. [0545], a computer system includes computer readable for storing program instructions and data include all forms of nonvolatile memory, media and memory devices) for pre-processing data (See Figure 5, para. [0135], the system receives data blocks from a forwarder; parses the data to organize the data into events into buckets, where each bucket stores events associated with a specific time range based on the timestamps associated with each event) the method comprising: 
for each data set included in a plurality of data sets (See para. [0095], para. [0130] and para. [0283], receiving data from input source(s), the received data stream(s) is/are event data set), normalizing raw data included in the data set to generate normalized data within the data set; for each data set included in the plurality of data sets (See para. [0087], para. [0099], para. [0262], the system formats the raw data to be stored as events and/or fields, the raw data comprise various data items of different data types that maybe stored at different locations within the raw data, each event 1 through K includes a field that is nine characters in length beginning after a semicolon on a first line of the raw data, note add-on 224 of the system helps to transform and normalize data from various sources);
aggregating the normalized data within the data set based on [a time duration associated with] a first data set to generate aggregated data within the data set (See para. [0104], para. [0145], para. [0422] and table 1, the system identifies metrics of the stored data event [e.g.  formatted/normalized data] and aggregates metrics of the stored data event(s) into predefined aggregate time windows to reduce the quantity of data, note the metrics scan be defined as metric time series includes a series of timestamp/value tuples for a specific tuple of a dimension value, for example, CPU statistics for a predetermined number of hosts can be collected every minute such that each host’s stream of pre-minute timestamp/CPU pairs constitutes a single metric time series, also note in table 1, the time duration was 30 days, total samples per day was 8650 and 7 aggregations ); and 
joining the plurality of data sets that include aggregated data to the first data set to generate a joined data set (See para. [0237], para. [0243] , the system receives the raw data obtained from the data source(s), then formats or processes the raw data into events and timestamps it and integrates/joins the result data with the result data from other external data source(s) and /or from data stores, the system provides reports of the integrated/ joined data set concurrently).
Bath does not explicitly disclose aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record.
However, Cai discloses aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record (See col 5, lines 21-36 and col 15, lines 52-67, pre-aggregating dataset based on a frequency that is associated the dataset received). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record, taught by Cai. Skilled artisan would have been motivated to aggregate datasets based on a frequency at which the datasets are received to improve system performance such as system latency and response time (See Col 5, lines 21-26). In addition, both references (Cai and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between both references highly suggests an expectation of success.
As to claims 2 and 13, Bath discloses determining that the raw data included in each data set included in the plurality of data sets has a different frequency than raw data included in the first data set (See para. [0409], para. [0450] and para. [0451], the collection frequency of a metric can be increase or decrease collection/storage rate associated with machine generated data [e.g. raw data], for example, a first metric 356-1 and a second metric 356-2 are selected by a user using the interface 322. The first metric 356-1 has a first plurality of metric values associated therewith, each corresponding to a measurement of the metric 356-1 at an instance of time that the data is collected. The first metric 356-1 has a first collection frequency. The second metric 356-2 has a second plurality of metric values associated therewith, each corresponding to a measurement of the metric 356-2 at an instance in time the data is collected. The second metric 356-2 has a second collection frequency. The first collection frequency and the second collection frequency can be different, when two or more metrics 356-1 and 356-2 are selected for simultaneous display, the time axis and/or default time range of the selected metrics 356-1 and 356-2 is adjusted such that each selected metric 356-1 and 356-2 is displayed in an overlapping time frame).
Bath does not explicitly disclose aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record.
However, Cai discloses aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record (See col 5, lines 21-36 and col 15, lines 52-67, pre-aggregating dataset based on a frequency that is associated the dataset received). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to aggregating the data within the dataset based on a first frequency at which data points of raw data of a first data are record, taught by Cai. Skilled artisan would have been motivated to aggregate datasets based on a frequency at which the datasets are received to improve system performance such as system latency and response time (See Col 5, lines 21-26). In addition, both references (Cai and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between both references highly suggests an expectation of success.
As to claims 6 and 14, Bath discloses wherein joining the plurality of data sets that include aggregated data to the first data set (See para. [0237], para. [0243] , the system receives the raw data obtained from the data source(s), then formats or processes the raw data into events and timestamps it and integrates/joins the result data with the result data from other external data source(s) and /or from data stores, the system provides reports of the integrated/ joined data set concurrently) comprises assigning one or more primary keys to rows within the plurality of data sets that include aggregated data and the first data set and joining the plurality of data sets that include aggregated data to the first data set based on the one or more primary keys (See para. [0172] and para. [0520], the system performs an aggregation analysis of metrics for the data events that include values in particular keys, the data events are stored as field-value pairs [e.g. in rows], the fields are associated with keys, the system perform aggregation analysis on the specific values in the specific keys [specific fields]). 
As to claims 7 and 16, Bath discloses wherein the plurality of data sets comprises a plurality of database tables (See para. [0082], the data sets are associated with relational data tables). 
As to claim 18, Bath also discloses wherein each data set included in the plurality of data sets includes data from at least one of a Controller Area Network (CAN) bus, an event data recorder (EDR), on-board diagnostic information, a head unit, an infotainment system, an electronic control unit (ECU), or a sensor (See para. [0093], para. [0096] and para. [0100], each machine data set includes data from web servers, routers, sensors, Internet of Things devices, etc., the data generated by such data sources includes server log files, activity log files, configuration files, sensor measurements, performance measurements). 
5.	Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bath (US 2018/0089328 A1) in view of Cai et al. (US Patent 8, 521,774 B1) and further in view of Ackerman et al. (US 2016/0246811 A1), hereinafter Ackerman.
As to claims 3 and 15, Bath discloses normalizing the raw data included in the data set (See para. [0087], para. [0099], para. [0262], the system formats the raw data to be stored as events and/or fields, the raw data comprise various data items of different data types that maybe stored at different locations within the raw data, each event 1 through K includes a field that is nine characters in length beginning after a semicolon on a first line of the raw data, note add-on 224 of the system helps to transform and normalize data from various sources) but does not explicitly discloses determining a scaling value for the data set and scaling the raw data included in the data set based on the scaling value and an offset value.
Ackerman discloses determining a scaling value for the data set (See para. [0074] and Figure 5, the system determines shifting [e.g. bit values] or scaling factor [e.g. greatest common divisor of the difference between values] for the incoming data streams or data sets) and scaling the raw data included in the data set based on the scaling value and an offset value (See para. [0055], para. [0074] and para. [0093], para. [0094], applying offset value and scaling values to one or more received input streams or datasets).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to determine a scaling factor and/or an offset value for the data set, taught by Ackerman. Skilled artisan would have been motivated to store data more efficiently and allow fewer memory resources to be consumed for storage (See Achkerman, para. [0026]). In addition, all references (Cai, Ackerman and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between all references highly suggests an expectation of success.
As to claim 4, Ackkerman discloses wherein the scaling value for the data set is determined by subtracting a minimum data value included in the data set from a maximum data value included in the data set (See para. [0074] and Figure 5, subtracting the minimum value from each value or shifting by the number of bits determined by the bitwise statistics or scaling by scaling factor determined by the greatest common divisor of the differences between values, using only the number of bits necessary for the difference [e.g. maximum value- minimum value]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to determine a scaling factor and/or an offset value for the data set, taught by Ackerman. Skilled artisan would have been motivated to store data more efficiently and allow fewer memory resources to be consumed for storage (See Achkerman, para. [0026]). In addition, both references (Ackerman, Cai and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between both references highly suggests an expectation of success.
6.	Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bath (US 2018/0089328 A1) in view of Cai (US Patent 8, 521,774 B1) and further in view of Wang et al. (US 2019/0155672 A1), hereinafter Wang.
As to claim 5, Bath discloses, for each data set included in the plurality of data sets, sampling the normalized data within the data set by at least one of up-sampling or down-sampling the normalized data (See para. [0387], para.[0422] and table 1, each data set is associated with a gauge metric  includes any metric that has a value that can go up or down across samples, for example, in table 1, total samples per day is 86400). 
In addition, Wang also disclose for each data set included in the plurality of data sets, resampling the normalized data within the data set by at least one of up-sampling or down-sampling the normalized data (See para. [0004] and para. [0006], for each received time-series data sets from external sources, performing time-stamp up-sampling or time stamp down-sampling and removing noise from the received plurality of time-series data).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to up-sampling or down-sampling the normalized data, taught by Wang. Skilled artisan would have been motivated to evaluate data stream sizes since large groups of data points would downgrade network efficiency and operation (See Wang, para. [0002]). In addition, both references (Cai, Wang and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between both references highly suggests an expectation of success.
As to claim 11, Bath discloses for each data set included in the plurality of data sets sampling the normalized data within the data set (See para. [0387], para.[0422] and table 1, each data set is associated with a gauge metric  includes any metric that has a value that can go up or down across samples, for example, in table 1, total samples per day is 86400). 
In addition, Wang also disclose for each data set included in the plurality of data sets, resampling the normalized data within the data set (See para. [0004] and para. [0006], for each received time-series data sets from external sources, performing time-stamp up-sampling or time stamp down-sampling and removing noise from the received plurality of time-series data).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to up-sampling or down-sampling the normalized data, taught by Wang. Skilled artisan would have been motivated to evaluate data stream sizes since large groups of data points would downgrade network efficiency and operation (See Wang, para. [0002]). In addition, both references (Cai, Wang and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between both references highly suggests an expectation of success.
As to claim 12, Wang also discloses wherein the re-sampling comprises at least one of up-sampling or down-sampling the normalized data (See para. [0004] and para. [0006], for each received time-series data sets from external sources, performing time-stamp up-sampling or time stamp down-sampling and removing noise from the received plurality of time-series data).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to up-sampling or down-sampling the normalized data, taught by Wang. Skilled artisan would have been motivated to evaluate data stream sizes since large groups of data points would downgrade network efficiency and operation (See Wang, para. [0002]). In addition, all references (Cai, Wang and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from data streams. This close relation between all references highly suggests an expectation of success.
7.	Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bath (US 2018/0089328 A1) in view of Cai (US Patent 8, 521,774 B1) and further in view of Walters et al. (US 2020/00112626 A1), hereinafter Walters.
As to claims 8 and 17, Bath does not explicitly disclose discloses training at least one machine learning model based on the joined data set.
Walters discloses training at least one machine learning model based on the joined data set (See para. [0099], para. [0050], para. [0054], para. [0067], the system is trained using one of the training modules based on data stored in aggregated data profiles).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to train at least one machine learning model based on the joined dataset, taught by Walters. Skilled artisan would have been motivated to identify and compare statistics metrics of a data set using a machine learning model trained to use learned features of data to improve search accuracy (See Walters, para. [0059]). In addition, all references (Cai, Walters and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as deriving statistics metrics of a dataset using machine learning models. This close relation between all references highly suggests an expectation of success.
As to claim 9, Bath discloses joining at least one other data set including raw data having a same frequency as raw data included in the first data set to the first data set (See para. [0409], para. [0450] and para. [0451], the collection frequency of a metric can be at default rate associated with machine generated data [e.g. raw data], for example, a first metric 356-1 and a second metric 356-2 are selected by a user using the interface 322. The first metric 356-1 has a first plurality of metric values associated therewith, each corresponding to a measurement of the metric 356-1 at an instance of time that the data is collected. The first metric 356-1 has a first collection frequency. The second metric 356-2 has a second plurality of metric values associated therewith, each corresponding to a measurement of the metric 356-2 at an instance in time the data is collected. The second metric 356-2 has a second collection frequency. The first collection frequency and the second collection frequency can be same or different). 
Walters discloses joining at least one other data set including raw data having a same frequency as raw data included in the first data set to the first data set (See para. [0052], para. [0098] and para. [0099], aggregating a sample and a reference dataset using a similarity metric, the data set are combined or aggregated when the data scheme and/data values match according to a frequency).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath ‘s system to join at least one other data set including raw data having a same frequency as raw data included in the first data set, taught by Walters. Skilled artisan would have been motivated to reduce overlapping values with another dataset (See Walters, para. [0099]). In addition, both references (Walters and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as deriving statistics metrics of a dataset using machine learning models. This close relation between both references highly suggests an expectation of success.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bath (US 2018/0089328 A1) in view of Cai (US Patent 8, 521,774 B1) and further in view of Ruvio et al. (US 2019/0036946 A1), hereinafter Ruvio.
As to claim 20, Bath does not explicitly disclose each data set included in the plurality of data sets comprises data collected by a respective sensor on a vehicle. 
Ruvio discloses each data set included in the plurality of data sets comprises data collected by a respective sensor on a vehicle (See para. [0107] and para.[0124], the acquired raw data can be collected by sensor(s) of vehicle).
 	Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Bath system to collect data from different data sources including a vehicle sensor, taught by Ruvio. Skilled artisan would have been motivated to extend the pre-processing machine learning method to be used in different industries including vehicle data communication networks. In addition, all of the references (Cai, Ruvio and Bath) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and preparing data obtained from external source(s) using machine learning. This close relation between all of the references highly suggests an expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153